Citation Nr: 0402256	
Decision Date: 01/22/04    Archive Date: 02/05/04

DOCKET NO.  02-20 132	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for a right hip 
disability, claimed as secondary to the service-connected 
varicose veins of the left lower extremity.

2.  Entitlement to service connection for a low back 
disability, claimed as secondary to the service-connected 
varicose veins of the left lower extremity.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, and spouse




ATTORNEY FOR THE BOARD

John W. Kim, Associate Counsel 


INTRODUCTION

The veteran had active military service from April 1968 to 
March 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
that, in relevant part, denied the veteran's seeking 
entitlement to service connection for a right hip condition 
and a low back condition, each claimed as secondary to the 
service-connected varicose veins of the left lower extremity.  
The veteran timely perfected an appeal of these 
determinations.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the veteran 
and his representative if further action is required on his 
part.  


REMAND

The veteran contends, in essence, that his current right hip 
and low back disabilities are due to his service-connected 
varicose veins of the left leg.  In this regard, the evidence 
of record includes a March 2002 private medical report by 
D.A. Traub, M.D., and a July 2002 VA examination report.  
However, given the discrepancies between the opinions 
contained in the two medical reports, the Board determines 
that a medical opinion is necessary to reconcile the 
differing opinions.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should send the veteran's 
claims folder to a VA physician (other 
than the one who prepared the July 2002 
VA examination report), with appropriate 
expertise to determine the etiology of 
any currently present right hip and/ or 
low back disability, for review.  

In addition, based on a review of the 
veteran's pertinent medical history, and 
with consideration of sound medical 
principles, the reviewing physician 
should provide the following opinions:

a.  With respect to each currently 
present right hip disability: (i) whether 
it is at least as likely as not that the 
disorder originated in service or is 
otherwise etiologically related to any 
incident of service; and (ii) whether it 
is at least as likely as not that the 
disorder was caused or aggravated by the 
veteran's varicose veins of the left 
lower extremity.  In addition, all 
findings and opinions should be 
reconciled with the evidence already of 
record, to include the findings noted by 
Dr. Taub in March 2002, and by the VA 
examiner in July 2002.

b.  With respect to the low back 
disability: (i) whether it is at least as 
likely as not that the disorder 
originated in service or is otherwise 
etiologically related to any incident of 
service; and (ii) whether it is at least 
as likely as not that the disorder was 
caused or aggravated by the veteran's 
varicose veins of the left lower 
extremity.  In addition, all findings and 
opinions should be reconciled with the 
evidence already of record, to include 
the findings noted by Dr. Taub in March 
2002, and by the VA examiner in July 
2002.

A complete rationale for all opinions 
expressed and conclusions reached should 
be set forth in a typewritten report.

2.  Then, the RO should re-adjudicate the 
issues of entitlement to service 
connection for a right hip disability and 
a low back disability, each claimed as 
secondary to the service-connected 
varicose veins of the left lower 
extremity, in light of all pertinent 
evidence and legal authority.

3.  If the benefit sought on appeal 
remains adverse to the veteran, the RO 
should furnish the veteran and his 
representative a supplemental statement 
of the case and afford them the 
appropriate opportunity for response 
before the claims file is returned to the 
Board for further appellate 
consideration.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




